Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. This action is response to the amendments filed on 09/10/2021. Claims 1, 4, 7, and 12 are pending.

                                  Reasons for allowance

 	2. With respect to claims 1, 4, and 7, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
3. The prior arts of record (Shanks et al. (U.S. 20180062924) and  Sheshadri et al. (U.S. 20160050116)) do not disclose, with respect to claim 1, the information object is information common to a plurality of types of communication protocols, and information specialized to types of communication protocols, and wherein the display displays the information common to a plurality of types of communication protocols as a shape configured of the line information, the point information, and the plane mutatis mutandis.  Accordingly, claims 1, 4, 7 and 12 are allowed.
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusions

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452